Citation Nr: 1757894	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  15-12 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD), to include as a result of herbicide exposure. 

2.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of herbicide exposure.

3.  Entitlement to service connection for left lower extremity peripheral vascular disease (PVD), to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for right lower extremity PVD, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  


FINDING OF FACT

The most probative evidence indicates the Veteran's current IHD, diabetes mellitus, and lower extremity PVD were not present until more than one year after his discharge from service, and the Veteran was not exposed to herbicides while on active duty.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for diabetes mellitus, type II have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for left lower extremity peripheral vascular disease have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection for right lower extremity peripheral vascular disease have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Assist

As a preliminary matter the Board notes that, with respect to the Veteran's claims for service connection for the above-noted disabilities, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arteriosclerosis, diabetes mellitus, or cardiovascular disease to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1). 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, diabetes mellitus, type II and ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(ii) requires diabetes mellitus, type II and ischemic heart disease to have become manifest to a degree of 10 percent or more at any time after service.  

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initially, the Board observes that the Veteran has exclusively asserted that his bilateral lower extremity PVD is the result of his diabetes mellitus.  The Board has extensively reviewed the Veteran's STRs and post-service medical records.  Though these records do show the Veteran has been diagnosed with a current bilateral lower extremity PVD, there is no indication in either the Veteran's lay statements or STRs this disability arose in service.  Further, there is no evidence indicating the Veteran's lower extremity PVD manifested within one year of his discharge from active duty.  As such, the Board finds service connection cannot be established for the bilateral lower extremity PVD on a direct basis; nor can service connection be established on a presumptive basis for the bilateral lower extremity PVD under 38 C.F.R. § 3.309(a).  

Likewise, a review of the Veteran's STRs fails to show he was ever treated for or diagnosed with diabetes or a heart disability in service.  In the course of his April 1971 separation examination, no diabetic or heart disabilities were noted by the physician or reported by the Veteran.  In addition, there is no evidence suggesting the Veteran had diabetes or a heart disability within one year after his discharge from service.  Rather, the evidence indicates and the Veteran has acknowledged, his current diabetes mellitus and IHD were not diagnosed for many years after his discharge from active duty.  As such, direct service connection cannot be established between these currently diagnosed disabilities and any injury or disease in service.  

The Veteran chiefly contends his diabetes mellitus and IHD were proximately caused by exposure to herbicides in Vietnam, and that his PVD was caused by his diabetes mellitus.  As noted above, if a veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus, type II and ischemic heart disease shall be service-connected.  The evidence of record clearly confirms the Veteran is presently diagnosed with diabetes mellitus, type II, PVD and IHD.  
As such, each of the Veteran's appealed disabilities hinge on whether the Veteran was exposed to herbicides in Vietnam during active military service.  This follows, because it is axiomatic that service-connection cannot be established on a secondary basis for PVD if the primary disability, here the diabetes mellitus, lacks a service-connection.  

Therefore, for the sake of judicial economy and brevity, the Board will assess whether the Veteran had service in the Republic of Vietnam during active service, or was otherwise exposed to herbicides during active service, as the determination of entitlement to service connection for diabetes and IHD hinges on that determination.  The Board finds the overwhelming evidence establishes the Veteran did not serve in the Republic of Vietnam, and was not otherwise exposed to herbicides during his period of active military service from May 1969 to May 1971.  

A review of the Veteran's STRs and DD-214 does not indicate he had any foreign or sea service during his time in the Army from May 1969 to May 1971.  Further, following a comprehensive review of the records, the Personnel Information Exchange System (PIES) determined there was no evidence of record to substantiate the Veteran's service in the Republic of Vietnam during his 1969-1971 active duty period.  Indeed, during his April 2017 Board hearing the Veteran acknowledged he did not have service in Vietnam during his time in the Army.  Rather, the Veteran asserted that he was in Vietnam during his employment with the U.S. Merchant Marines from 1972-1973.  In support of his assertion the Veteran has provided the log book for the S/S Charlotte Lykes for that timeframe.  This log book clearly indicates the boat did provide supplies to Vietnam during that time frame, and as such, it is very likely the Veteran did enter Vietnam at that time as reported.  In fact, the Board does not question the Veteran's veracity.  Nonetheless, assuming the Veteran did enter Vietnam during that time, his claims for entitlement to service connection must still fail.  This follows, because the law is clear that service in the Merchant Marines is not considered active military service.  

Pursuant to 38 C.F.R. § 3.6(a), active military, naval, and air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  A narrow exception was carved out recognizing certain persons whose service in the Merchant Marines may constitute active military service.  Specifically, an American Merchant Marine in Oceangoing Service during the Period of Armed Conflict from December 7, 1941 to August 15, 1945 will be recognized as having performed active military service, if such service is certified by the Secretary of Defense as active military service and if a discharge under honorable conditions is issued by the Secretary.  See 38 C.F.R. § 3.7(x)(15).  There is no such similar provision for the administration of benefits for those, like this Veteran, who served aboard Merchant Marine vessels during the Vietnam Era.  

As such, the Veteran's claims must unfortunately be denied because they are without legal merit.  In this respect, the Board is certainly sympathetic to the difficult experiences the Veteran endures as a result of his claimed disabilities.  However, the Board is bound by the law and is without authority to grant benefits on any other basis.  See 38 U.S.C. §§ 503, 7104 (2012); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  As noted above, service in the Merchant Marines during the Vietnam Era simply is not recognized as active military service.  Therefore, although the Veteran may have been exposed to herbicides while he was in Vietnam from 1972-1973; however, his exposure did not occur on active duty.  Because the pertinent facts in this case are not in dispute and the law is dispositive, the claims must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for ischemic heart disease is denied.

Service connection for diabetes mellitus, type II is denied.

Service connection for left lower extremity peripheral vascular disease is denied.

Service connection for right lower extremity peripheral vascular disease is denied.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


